                Case 20-12841-MFW                 Doc 1005         Filed 07/30/21         Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

In re:                                                       Chapter 11

YOUFIT HEALTH CLUBS, LLC, et al., 1                          Case No. 20-12841 (MFW)

                                 Debtors.                    (Jointly Administered)

                                                             Ref. Docket No. 992

    CERTIFICATE OF NO OBJECTION TO FIRST AND FINAL FEE APPLICATION OF
       HILCO REAL ESTATE, LLC FOR ALLOWANCE OF COMPENSATION FOR
    SERVICES RENDERED AS REAL ESTATE ADVISOR TO THE DEBTORS FOR THE
            PERIOD FROM NOVEMBER 9, 2020 THROUGH MAY 14, 2021

         The undersigned counsel to the above-captioned debtors and debtors in possession hereby

certifies that:

         1.        On December 3, 2020, the United States Bankruptcy Court for the District of

Delaware (the “Court”) entered the Administrative Order Establishing Procedures for Monthly,

Interim, and Final Compensation and Reimbursement of Expenses of Professionals Retained in

These Chapter 11 Cases [Docket No. 202] (the “Interim Compensation Order”).

         2.        On June 24, 2021, the Court entered the Order Pursuant to 11 U.S.C. §§ 105(a),

305(a), 349, 363, 554, and 1112(b) and Fed. R. Bankr. P. 1017(a) and 6007; (A) Dismissing the

Chapter 11 Cases and (B) Granting Related Relief [Docket No. 966] (the “Dismissal Order”).

         3.        In accordance with the Interim Compensation Order and the Dismissal Order, on

July 6, 2021, Hilco Real Estate, LLC filed and served the First and Final Fee Application of

Hilco Real Estate, LLC for Allowance of Compensation for Services Rendered as Real Estate

Advisor to the Debtors for the Period from November 9, 2020 Through May 14, 2021 [Docket

1
     The last four digits of YouFit Health Clubs, LLC’s tax identification number are 6607. Due to the large number
     of debtor entities in these chapter 11 cases, a complete list of the debtor entities and the last four digits of their
     federal tax identification numbers is not provided herein. A complete list of such information may be obtained
     on the website of the claims and noticing agent at www.donlinrecano.com/yfhc. The mailing address for the
     debtor entities for purposes of these chapter 11 cases is: 1350 E. Newport Center Dr., Suite 110, Deerfield
     Beach, FL 33442.
ACTIVE 59102007v1
              Case 20-12841-MFW        Doc 1005       Filed 07/30/21   Page 2 of 2




No. 992] (the “Application”).

        4.      Pursuant to the Notice of Fee Application [Docket No. 992-4], objections were

due by July 13, 2021 at 4:00 p.m. (prevailing Eastern Time). As of the date hereof, personnel at

Greenberg Traurig, LLP have not received any responses or objections to the Application.



Dated: July 30, 2021                        GREENBERG TRAURIG, LLP

                                            /s/ Dennis A. Meloro
                                            Dennis A. Meloro (DE Bar No. 4435)
                                            1007 North Orange Street, Suite 1200
                                            Wilmington, Delaware 19801
                                            Telephone: (302) 661-7395
                                            Facsimile: (302) 661-7165
                                            Email: melorod@gtlaw.com

                                            - and -

                                            Nancy A. Peterman (admitted pro hac vice)
                                            Eric Howe (admitted pro hac vice)
                                            Nicholas E. Ballen (admitted pro hac vice)
                                            77 West Wacker Dr., Suite 3100
                                            Chicago, Illinois 60601
                                            Telephone: (312) 456-8400
                                            Facsimile: (312) 456-8435
                                            Email: petermann@gtlaw.com
                                                   howee@gtlaw.com
                                                   ballenn@gtlaw.com

                                            Counsel to the Debtors and Debtors in Possession




                                               2
ACTIVE 59102007v1
